COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00192-CV


SEAN ROBERTS                                                        APPELLANT

                                        V.

FOUNTAINHEAD MANAGEMENT,                                              APPELLEE
INC.


                                    ------------

          FROM THE COUNTY COURT AT LAW OF COOKE COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT

                                    ------------

      The trial court signed its final judgment on May 8, 2012.         Appellant

brought this appeal three days later.        We dismiss the appeal for want of

prosecution. See Tex. R. App. P. 42.3(c).

      On May 15, 2012, through a letter, we notified appellant that we had

received his notice of appeal, and we informed him that he had a responsibility to


      1
       See Tex. R. App. P. 47.4
request the preparation of the reporter’s record. See Tex. R. App. P. 34.6(b)(1),

35.3(b)(2). On June 4, 2012, we sent another letter to appellant in which we

informed him that he had not requested preparation of a reporter’s record; gave

him until June 14, 2012, to do so; and stated that if he did not do so, we could

consider and decide issues or points that did not require a reporter’s record for a

decision. See Tex. R. App. P. 37.3(c)(1). Appellant did not request a reporter’s

record, and we sent him a letter on June 25, 2012, stating that we could consider

issues that did not require a reporter’s record for review and that his brief was

due on July 16, 2012. See id.

      Appellant did not file his brief by July 16, 2012. On July 27, 2012, we

notified appellant that his brief had not been filed, and we informed appellant that

his appeal could be dismissed for want of prosecution unless he filed with this

court, before August 6, 2012, a motion reasonably explaining the failure to file a

brief and the need for an extension. On August 21, 2012, through an order in

which we denied a motion filed by appellant, we stated that his brief was due on

September 4, 2012, and we again informed him that his appeal could be

dismissed for want of prosecution if he failed to file a brief. Appellant did not file

a brief by September 4, 2012.

      On September 17, 2012, we ordered appellant to file his brief on or before

Monday, October 15, 2012, and we notified appellant that no further extensions




                                          2
would be granted and that his appeal would be dismissed for want of prosecution

if he did not timely file the brief.

       Appellant still has not filed a brief. We therefore dismiss the appeal for

want of prosecution.2 See Tex. R. App. P. 38.8(a), 42.3(c), 43.2(f).


                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: November 1, 2012




       2
       On September 5, 2012, appellant filed a document titled “Appellant’s
Objections to Abridgements of Due Process Adversely Impacting Free Speech
Points on Appeal.” We construed the document as a motion, and we now deny
the motion as moot in light of our dismissal of the appeal.


                                        3